  Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 1 of 13 PageID #: 55




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MISSOURI


EQUAL EMPLOYMENT                         )
OPPORTUNITY COMMISSION,                  )
                                         )
       Plaintiff,                        )
v.                                       )   Civil Action No. 4:20-CV-1395-AGF
                                         )
THE HARLAN COMPANY,                      )
                                         )
       Defendant.                        )

                              CONSENT DECREE

      Plaintiff Equal Employment Opportunity Commission (“EEOC”)

instituted this action alleging that Defendant The Harlan Company

(“Harlan”) discriminated against Hollie Beck (“Beck”) in violation of Title VII

of the Civil Rights Act of 1964, as amended, by rescinding its offer of

employment because she was pregnant. The parties have advised the Court

that they wish to resolve this suit without the expense, delay, and burden of

further litigation.

      It is the finding of this Court, made on the pleadings and on the record

as a whole and upon agreement of the parties, that: (i) this Court has

jurisdiction over the parties and the subject matter of this action, (ii) the

requirements of Title VII will be carried out by the implementation of this

Decree, (iii) this Decree is intended to and does resolve all matters in
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 2 of 13 PageID #: 56




controversy in this lawsuit, and (iv) the terms of this Decree constitute a fair,

reasonable, and equitable settlement and are not contrary to law.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED:

                           INJUNCTIVE RELIEF

      1.    Harlan and its owners, members, officers, directors, agents,

employees, successors, and assigns, and all persons in active concert or

participation with them, are permanently enjoined from refusing to hire or

terminating any job applicant or employee because she is pregnant.

                        CHARGING PARTY RELIEF

      2.    Judgment is entered in favor of the EEOC and against Harlan in

the total amount of $38,000.00.

      3.    Within fifteen (15) days of entry of this Consent Decree, Harlan

shall pay the gross sum of $38,000.00 to Hollie Beck by check sent via

certified mail return receipt requested to an address provided by the EEOC,

with $10,000.00 designated as back pay and $28,000.00 designated as

compensatory damages, and with an itemized statement setting forth each

amount paid and any deductions made.

      4.    Harlan shall deduct only the employee’s share of FUTA, FICA,

and applicable federal, state, and local tax withholdings from the amount




                                        2
  Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 3 of 13 PageID #: 57




designated as back pay and shall make no deductions from the amount

designated as compensatory damages.

      5.     Within five (5) business days of making the payment required by

paragraph 3 above, Harlan will furnish a copy of each check, itemized

statement, and any accompanying correspondence to the EEOC at EEOC-

SLDO-Decree-monitoring@eeoc.gov.

      6.     No later than January 31, 2021, Harlan will issue to Beck an IRS

Form W-2 for the amount designated as back pay and an IRS Form 1099 for

the amount designated as compensatory damages.

      7.     In the event of non-payment, it is acknowledged that the

monetary relief provided for herein is a debt owed to and collectible by the

United States or its proxy, notwithstanding that Beck is the ultimate

beneficiary of this relief.

      8.     The receipt of monetary relief by Beck shall not be conditioned on

her agreement to: (a) maintain as confidential the terms of this Decree or the

facts and/or allegations of this case; (b) waive her statutory right to file a

charge or complaint with any governmental agency; (c) refrain from applying

for employment with Harlan; (d) agree to a non-disparagement agreement;

(e) execute a general release of all claims; or (f) any other terms or conditions

not explicitly stated in this Consent Decree.



                                         3
  Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 4 of 13 PageID #: 58




      9.    Within ten (10) days of entry of this Consent Decree, Harlan shall

mail to Beck at an address provided by the EEOC a letter of apology on the

company’s letterhead in the form attached as Exhibit 1.

                            EQUITABLE RELIEF

      10.   Within fifteen (15) days of entry of this Consent Decree, Harlan

will revise its website, Facebook page, and all job postings and

advertisements for employment to state that it does not discriminate on the

basis of pregnancy.

      11.   Within fifteen (15) days of entry of this Consent Decree, Harlan

will revise its Employment Application to include the following: “The Harlan

Company does not discriminate on the basis of race, sex, pregnancy, age

(over 40), color, religion, national origin, or disability.”

      12.   Within thirty (30) days of entry of this C o n s e n t Decree,

H a r l a n shall designate a management employee to coordinate Harlan’s

compliance with Title VII and ensure the company’s compliance with this

Decree, including ensuring that Harlan does not discriminate against

applicants or employees because of pregnancy.

      14.   Within sixty (60) days of entry of this Consent Decree, Harlan

shall adopt a written non-discrimination policy which includes, at a

minimum:



                                         4
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 5 of 13 PageID #: 59




            a.      A clear statement that discriminatory treatment toward

     pregnant applicants and employees will not be tolerated and will be

     grounds for discipline, up to and including termination;

            b.      A clear statement that Harlan is an equal-opportunity

     employer and encourages applications for employment from pregnant

     individuals;

            c.      A clearly-communicated process by which applicants and

     employees may report suspected pregnancy discrimination;

            d.      Prompt and thorough investigation of any report of

     suspected pregnancy discrimination in hiring or employment;

            e.      Distribution of Harlan’s newly adopted EEO policies and

     procedures to all employees within fifteen (15) days of their adoption

     and annually thereafter; and

            f.      Distribution of Harlan’s newly adopted EEO policies and

     procedures to all newly-hired employees within five (5) days of hire.

     15.    Within five (5) days of the adoption of the EEO policies and

procedures described in paragraph 14 above, Harlan shall provide a copy to

the EEOC.

     16.    Within sixty (60) days of entry of this Consent Decree, and

annually during the term of this Decree, Harlan shall require all managers,



                                       5
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 6 of 13 PageID #: 60




supervisors and individuals who participate in the hiring process to attend two

hours of live, in-person training (“in-person” includes training provided via

video-conference) about the prevention of employment discrimination under

Title VII, including pregnancy discrimination.

      17.   Harlan shall require all employees attending the training sessions

described in paragraph 16 above to sign a roster certifying their attendance at

the training, including each attendee’s printed name, job title, and the date of

the training. If training is conducted via video-conference, a certificate of

completion naming attendees will be acceptable.

      18.   Within thirty (30) days after each training required in this

Consent Decree, Harlan will submit a copy of the signed attendance roster or

certificate of completion to EEOC.

      19.   At least thirty (30) days prior to the training sessions described

in paragraph 16 above, Harlan shall provide to the EEOC the name and

curriculum vitae, biography, or resume of the person(s) providing the

training, and copies of all materials and presentations to be used and/or

distributed as part of the training sessions. Should the EEOC believe the

presenter is unqualified or the materials provided do not meet the

requirements of this Consent Decree, the EEOC will contact Harlan or its




                                       6
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 7 of 13 PageID #: 61




authorized representative to attempt to resolve the issue prior to seeking

court enforcement of this Decree.



                             NOTICE POSTING

      20.   Within fifteen (15) days of entry of this Consent Decree, Harlan

shall post the notice attached as Exhibit 2 in a location readily accessible to

employees and job applicants where other employee notices are posted and on

the company’s website.

                      REPORTING AND MONITORING

      21.   For the duration of this Consent Decree, Harlan shall maintain

such records as necessary to demonstrate its compliance with the provisions

of this Decree and to verify the reports submitted. These records, and any

other information relevant to the provisions of this Decree, will be submitted

to the EEOC upon request.

      22.   Harlan shall send all reports required by this Decree to the

EEOC by email at EEOC-SLDO-Decree-monitoring@eeoc.gov.

      23.   Within one hundred eighty (180) days of entry of this Decree and

every six (6) months thereafter for the term of this Decree, Harlan shall send

the EEOC a list of all applicants known to be pregnant who were not hired

and pregnant employees who were discharged or placed on involuntary leave



                                        7
  Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 8 of 13 PageID #: 62




during the preceding six months, and all documents reflecting the failure to

hire, discharge, and/or involuntary leave. For each individual listed, Harlan

shall state the person’s name; last four digits of social security number; job

title; job location; all reasons for the failure to hire, discharge, or involuntary

leave; the name(s) of all supervisors, managers, or other employees involved

in the failure to hire, discharge, or involuntary leave; and the date of the

adverse action.

      24.   Within one hundred eighty (180) days of entry of this Decree and

every six months thereafter, Harlan shall send the EEOC a list of all

applicants and employees who have complained of pregnancy discrimination

in the previous six months and provide all documents reflecting each

complaint and Harlan’s response and/or investigation. For each employee

listed, Harlan shall state the person’s name; last four digits of social security

number; job title; job location; description and date of the employee’s

complaint; a description of Harlan’s response to the complaint and any

actions taken; and the name(s) of all supervisors, managers, or other

employees involved in the complaint.

                         MISCELLANEOUS PROVISIONS

      25.   By entering into this Consent Decree, the parties intend to

resolve only the charge of discrimination that created the procedural



                                         8
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 9 of 13 PageID #: 63




foundation for this suit. No other pending or future charges, if any, are

affected by this Consent Decree.

      26.   The terms of this Consent Decree are binding on Harlan’s present

and future directors, officers, managers, agents, successors and assigns.

Harlan and any successor(s) shall provide a copy of this Consent Decree to

any person or organization who proposes to acquire or merge with it or any

proposed successor, prior to any such acquisition, merger, or succession.

      27.   This Consent Decree shall be in effect for a period of three (3)

years from the date it is entered by the Court. During the Consent Decree’s

term, the Court shall retain jurisdiction of this case for purposes of enforcing

the terms of this Decree.

      28.   At any time during the term of this Decree, the EEOC may

petition this Court to enforce any term of this Consent Decree. Should the

Court determine that Harlan has not complied with any term of this Consent

Decree, the Court shall grant appropriate relief.

      29.   Each party shall bear its own costs and attorneys’ fees.



IT IS SO ORDERED.



DATE: December 7, 2020              ____________________________________
                                    HONORABLE AUDREY G. FLEISSIG



                                        9
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 10 of 13 PageID #: 64

EXHIBIT A
  Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 11 of 13 PageID #: 65




PLAINTIFF EQUAL EMPLOYMENT                   DEFENDANT THE HARLAN
OPPORTUNITY COMMISSION                       COMPANY



/s/ Andrea G. Baran___________________       _________________________________
ANDREA G. BARAN, MO Bar 46520                JOHN HARLAN, President
Regional Attorney
C. FELIX MILLER, MO Bar 28309
Supervisory Trial Attorney                   /s/ Cindy Ormsby________________
JENNIFER ARENDES, MO Bar 46638               CINDY ORMSBY, MO Bar 50986
Senior Trial Attorney                        Curtis, Heinz, Garrett & O’Keefe, P.C.
Equal Employment Opportunity                 130 S. Bemiston, Ste. 200
Commission                                   St. Louis, MO 63105
St. Louis District Office                    (314) 725-8788 (telephone)
1222 Spruce Street, Room 8.100               (314) 725-8789 (facsimile)
St. Louis, MO 63103                          cormsby@chgolaw.com
(314) 539-7916 (telephone)
(314) 539-7895 (facsimile)
andrea.baran@eeoc.gov
felix.miller@eeoc.gov
jennifer.arendes@eeoc.gov




                                         2
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 12 of 13 PageID #: 66

EXHIBIT A


                                                                     EXHIBIT 1
                         [The Harlan Co. Letterhead]

                                     [Date]


Ms. Hollie Beck
[ADDRESS]

Dear Ms. Beck:

       I am writing to thank you for applying for a position with The Harlan
Company during 2019. We are truly sorry for treating you unfairly. We were very
impressed with you during your interviews and would like you to consider working
as a receptionist with our Company.

                                     Sincerely,


                                     John Harlan
 Case: 4:20-cv-01395-AGF Doc. #: 4 Filed: 12/07/20 Page: 13 of 13 PageID #: 67




                                                                   EXHIBIT 2

             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                           St. Louis District Office



          NOTICE TO JOB APPLICANTS AND
                   EMPLOYEES
   This notice is posted as part of the relief required by the
Consent Decree entered in EEOC v. The Harlan Company, Civil
                  Action No. 4:20-cv1395-AGF.

    It is illegal for any employer, including a
 supervisor, manager, or coworker, to deny you
 equal employment opportunity because you are
                       pregnant.

It is also illegal to refuse to hire someone because
                    she is pregnant.
 The Harlan Company supports and will comply with federal
 anti-discrimination laws in all respects and will not take any
    negative employment action against employees or job
             applicants because they are pregnant.

         IF YOU EXPERIENCE OR OBSERVE POSSIBLE
                DISCRIMINATION, CONTACT:

                   Jennifer Arendes, Attorney
         Equal Employment Opportunity Commission
Call or Text: 314-250-3607    Email: jennifer.arendes@eeoc.gov


______________                                  _________________________
Date                                            John Harlan, President
                                                The Harlan Company
                                      4
